928 F.2d 1133
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Louis Charles SHEPTIN, doing business as Roger Moody,Plaintiff-Appellant,v.Charles F. COTTON, Defendant-Appellee.
No. 91-3172.
United States Court of Appeals, Sixth Circuit.
March 21, 1991.

S.D.Ohio, No. 90-00699;  George C. Smith, J.

S.D.Ohio

1
DISMISSED.


2
Before KRUPANSKY and BOGGS, Circuit Judges, and WOODS, District Judge.*

ORDER

3
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


4
A review of the documents before the court indicates that appellant appealed on February 1, 1991 from the January 14, 1991, order denying his motion for default judgment.  Such an order is not appealable.    Bird v. Reese, 875 F.2d 256, 256 (9th Cir.1989) (order);  Grandbouche v. Clancy, 825 F.2d 1463, 1468 (10th Cir.1987);  Adult Film Ass'n of Am., Inc. v. Thetford, 776 F.2d 113, 115 (5th Cir.1985) (per curiam);  McNutt v. Cardox Corp., 329 F.2d 107, 108 (6th Cir.1964) (per curiam).


5
Accordingly, it is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable George E. Woods, U.S.District Judge for the Eastern District of Michigan, sitting by designation